31 So.3d 945 (2010)
D.M., Mother of K.P., A Child, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, Appellee.
No. 5D09-3608.
District Court of Appeal of Florida, Fifth District.
April 8, 2010.
Nickole E. Frederick, Orlando, for Appellant.
Karla Perkins, of DCF, Miami, for Appellee.
PER CURIAM.
D.M. ["Mother"] appeals a final order terminating her parental rights to K.P. Mother asserts that the trial court failed to comply with section 39.803, Florida Statutes (2009), and the Department of Children and Families ["DCF"] failed to offer competent proof to support the trial court's findings. DCF offered testimony *946 of a case worker that the mother never identified the father and that DCF had made a request to determine whether anyone had registered with the Putative Father Registry, but no response or certificate had yet been received. This may have been considered a formality under the circumstances of the case and it may turn out to be a formality, but it is a formality that must be observed. Otherwise, there is a risk of unnecessary judicial labor and delay in permanent placement of the child. Cf. In the Interest of E.D., 884 So.2d 291 (Fla. 2d DCA 2004).
REVERSED and REMANDED.
GRIFFIN, PALMER and JACOBUS, JJ., concur.